Citation Nr: 0913599	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  06-14 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating greater than 20 percent for 
a left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & his mother


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 2001 to August 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Salt Lake City, Utah, which granted, in pertinent 
part, the Veteran's claim of service connection for 
bimalleolar fracture of the left ankle, status-post open 
reduction and internal fixation ("left ankle disability") 
and assigned a 10 percent rating effective August 28, 2005.  
This decision was issued to the Veteran and his service 
representative in October 2005.  The Veteran disagreed with 
this decision in February 2006, seeking an initial rating 
greater than 10 percent for a left ankle disability.  A Board 
hearing was held in January 2008.

As the Veteran currently resides within the jurisdiction of 
the RO in Los Angeles, California, that facility retains 
jurisdiction over this appeal.

In February 2008, the Board remanded the Veteran's appeal to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for additional development.

In a January 2009 rating decision, the RO assigned a 
20 percent rating for a left ankle disability effective 
August 28, 2005.  Because the initial rating assigned to the 
Veteran's service-connected left ankle disability is not the 
maximum rating available for this disability, this claim 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's left ankle disability is manifested by, at 
worst, marked limitation of motion; there is no evidence of 
ankylosis.


CONCLUSION OF LAW

The criteria for an initial rating greater than 20 percent 
for a left ankle disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.71a, Diagnostic Codes (DC's) 5270, 5271 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The higher initial rating claim for a left ankle disability 
is a "downstream" element of the RO's award of service 
connection for a left ankle disability in the currently 
appealed rating decision issued in October 2005.  For such 
downstream issues, notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159 is not required in cases where such notice 
was afforded for the originating issue of service connection.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  For an increased 
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the October 2005 rating decision was 
fully favorable to the Veteran on the issue of service 
connection for a left ankle disability, and because the 
Veteran's higher initial rating claim for a left ankle 
disability is being denied, the Board finds no prejudice to 
the Veteran in proceeding with the present decision and any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In Dingess, the United States Court of 
Appeals for Veterans Claims (Court) held that, in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.  

The Board notes that the Court, in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  The appeal for a higher initial 
rating for a left ankle disability originates, however, from 
the grant of service connection for this disability.  
Consequently, Vazquez-Flores is inapplicable.

Additional notice of the five elements of a service-
connection claim was provided in March 2006 and the February 
2008 VCAA notice letter, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
the Board finds that VA met its duty to notify the Veteran of 
his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Court held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, because the Veteran's higher 
initial rating claim for a left ankle disability is being 
denied, any question as to the appropriate disability rating 
or effective date is moot and there can be no failure to 
notify the Veteran.  See Dingess, 19 Vet. App. at 473.  There 
has been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d at 
1328; see also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the Veteran's claims file; the Veteran 
does not contend otherwise.  Pursuant to the Board's February 
2008 remand, VA provided the Veteran with an examination to 
determine the current severity of his service-connected left 
ankle disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  In summary, VA has done everything reasonably 
possible to notify and to assist the Veteran and no further 
action is necessary to meet the requirements of the VCAA.

The Veteran contends that his service-connected left ankle 
disability is more disabling than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities and the criteria that must 
be met for specific ratings.  The regulations require that, 
in evaluating a given disability, the disability be viewed in 
relation to its whole recorded history.  38 C.F.R. § 4.2; see 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected left ankle disability 
currently is evaluated as 20 percent disabling effective 
August 28, 2005, under 38 C.F.R. § 4.71a, DC 5271 (limitation 
of motion of the ankle).  See 38 C.F.R. § 4.71a, DC 5271 
(2008).  DC 5271 provides a maximum 20 percent rating for 
marked limitation of motion of the ankle.  Id.  Because the 
Veteran is in receipt of the maximum disability rating for 
limitation of motion of the ankle under DC 5271, the Board 
also must consider whether a higher initial rating is 
warranted under other potentially applicable DC's for 
evaluating ankle disabilities.

As relevant to this appeal, under DC 5270, a 30 percent 
rating is assigned for ankylosis of the ankle in plantar 
flexion between 30 degrees and 40 degrees or in dorsiflexion 
between 0 degrees and 10 degrees.  A maximum 40 percent 
rating is assigned for ankylosis of the ankle in plantar 
flexion at more than 40 degrees, in dorsiflexion at more than 
10 degrees, or with abduction, adduction, inversion, or 
eversion deformity.  See 38 C.F.R. § 4.71a, DC 5270 (2008).

The Veteran's service treatment records show that, at his 
enlistment physical examination in November 2000, he denied 
all medical history.  Physical examination was normal except 
for mild symptomatic pes planus and hallux valgus, both of 
which were not considered disabling.

The Veteran fractured his left ankle onboard his ship on 
June 26, 2004.  He underwent surgery on June 27, 2004.  The 
pre-operative and post-operative diagnoses were left 
bimalleolar ankle fracture.  

On outpatient treatment on July 7, 2004, the Veteran had no 
complaints.  It was noted that he was status-post left ankle 
bimalleolar fracture.  Physical examination showed the 
surgical staples were remove and the wounds were healing.  X-
rays of the left ankle showed implants in place and good 
anatomic alignment.  The impression was healing well status-
post left ankle bimalleolar fracture.

Following a left ankle open reduction internal fixation 
(ORIF), the Veteran was placed on light duty from August 16, 
2004, to October 1, 2004.  He also received a course of 
outpatient physical therapy and rehabilitation.

On outpatient treatment on September 13, 2004, the Veteran 
reported that he was "doing well."  It was noted that he 
was status-post ORIF in June 2004.  Objective examination of 
the left ankle showed a healed incision and an equal range of 
motion to the right ankle.  The assessment was ORIF of the 
left ankle.

On September 17, 2004, the Veteran complained of morning 
stiffness and sharp pain on the medial side of the left 
ankle.  Physical examination showed a slight antalgic gait 
and hardware over the medial and lateral malleoli.  Range of 
motion testing of the left ankle showed plantar flexion to 
40 degrees, dorsiflexion to 10 degrees, eversion to 
10 degrees, and inversion to 20 degrees.  The assessment was 
status-post ORIF of the left ankle.

In October 2004, the Veteran complained of left ankle pain 
with prolonged activity and on ship ladders.  It was noted 
that he was status-post ORIF of the left bimalleolar ankle 
fracture.  Objective examination of the left ankle showed a 
full range of motion without pain and a well-healed 
incision/scar with no tenderness to palpation.  The 
assessment was 14 weeks status-post ORIF left bimalleolar 
ankle fracture.

In January 2005, the Veteran complained of increasing pain 
with ambulation up ladder wells.  It was noted that he was 
7 months status-post left ankle surgery for bilateral 
malleolus.  Physical examination showed no swelling, erythma, 
or tenderness to palpation at the left ankle.  The assessment 
was ankle pain, status-post surgery.

On March 10, 2005, the Veteran was notified that a separation 
physical examination was not required.  At that time, he 
reported a medical history which included left ankle surgery 
in June 2004.  An "additional note" dated on July 25, 2005, 
and included on the Veteran's medical history report form 
dated in March 2005 indicates that the Veteran was status-
post left ankle pain with removal on June 30, 2005.  The 
Veteran had limited mobility/range of motion and currently 
was in an air cast.

On March 12, 2005, the Veteran complained of left ankle pain.  
It was noted that he had left ankle internal fixation of the 
tibia and fibular in June 2004.  The Veteran denied any day 
to day functional problems.  Objective examination of the 
left ankle showed no obvious deformity except for well-healed 
bilateral surgical scars, no tenderness to palpation, and 
approximately 90 percent normal range of motion. X-rays 
showed a well-healed fracture with hardware in place.  The 
assessment was left ankle pain secondary to old fractures 
which appear well-healed.

On May 6, 2005, the Veteran complained of medial pain.  It 
was noted that he was status-post ORIF.  Physical examination 
of the left ankle showed a well-healed surgical scar, 
tenderness to palpation over the medial malleolus and 
Achilles tendon, and medial pain on pronation and flexion.  
X-rays showed a well-healed fracture with normal alignment.  
The assessment was symptomatic hardware and Achilles 
tendonitis.

Private left ankle x-rays on May 9, 2005, showed evidence of 
fracture with internal fixation.  

At a VA pre-discharge physical examination on May 16, 2005, 
the Veteran's complaints included left ankle pain since 2004 
due to an injury after fracturing his ankle in a fall.  The 
Veteran reported experiencing constant pain and 
incapacitating episodes once a month.  He also reported 
experiencing functional impairment from constant pain and 
loss of mobility.  He reported further that he had not lost 
any time from work due to his left ankle problems.  Physical 
examination showed symmetrical leg length bilaterally, no 
signs of abnormal weight bearing, no assistive devices 
required for ambulation, posture and gait within normal 
limits, no left ankle deformity, and a normal appearing left 
ankle.  Range of motion testing of the left ankle showed 
dorsiflexion to 15 degrees with pain and plantar flexion to 
30 degrees with pain.  The Veteran's left ankle was not 
limited additionally by weakness, lack of endurance, or 
incoordination.  X-rays of the left ankle showed a fracture 
with internal fixation.  The diagnoses includes status-post 
ORIF.

On outpatient treatment on May 26, 2005, the Veteran 
complained of pain under the incision following ORIF of the 
left ankle in June 2004.  Objective examination showed a 
well-healed left bimalleolar fracture incision, no erythema 
or warmth, and a full ankle range of motion.  X-rays showed a 
well-healed bimalleolar ankle fracture and retained hardware 
in the left ankle.  The assessment was symptomatic hardware 
in the left ankle.

On June 6, 2005, the Veteran complained of increasing pain on 
the medial aspect of the left ankle.  It was noted that he 
was status-post ORIF of a bimalleolar ankle fracture in June 
2004 following an injury which occurred when he was on the 
deck of his ship, stepped backwards in the weapons magazine, 
and tripped in between the deck plates and fractured his left 
ankle.  Physical examination showed a normal steady gait 
without antalgia, 2 scars consistent with ORIF of the 
bimalleolar ankle fracture which were not warm to touch, 
erythematous, or edematous, point tenderness over the heads 
of the medial malleolus screws, mild tenderness over the 
distal aspect of the lateral plate, full passive and active 
ankle range of motion, and no crepitus in the peroneal or 
tibial tendons.  X-ray showed a well-healed bimalleolar ankle 
fracture with 2 medial screws and a lateral 1/3 tubular plate 
and interfragmentary screw fixation.  The assessment was 
painful retained hardware of the left ankle.

On June 30, 2005, some of the hardware in the Veteran's left 
ankle was removed surgically.  The discharge diagnosis was 
painful hardware in the left ankle.  He was given 10 days' 
convalescent leave.

In July 2005, the Veteran reported no problems following the 
removal of pins from his left ankle on June 30, 2005.  He had 
been in an air cast for 30 days.  The assessment was status-
post pin removal doing well.  

The post-service medical evidence shows that, on VA 
examination in November 2008, the Veteran complained of 
continued left ankle pain and swelling localized to the 
anterior and medial portions of the left ankle especially 
with dorsiflexion.  It was noted that he was status-post ORIF 
secondary to left ankle fracture in June 2004.  The VA 
examiner reviewed the Veteran's claims file, including his 
service treatment records.  The Veteran reported that he had 
severe pain and swelling after surgery and the surgical plate 
was removed in June 2005.  The Veteran also reported that he 
currently worked as a manufacturing supervisor "which 
requires a lot of walking."  It was noted that one cane was 
needed for walking.  There were no constitutional symptoms or 
incapacitating episodes of arthritis.  The Veteran reported 
that he was able to stand for 15-30 minutes and was able to 
walk 1/4 mile.  It was noted that the Veteran's joint symptoms 
included left ankle pain, stiffness, and weakness but no 
dislocation or subluxation.  The Veteran also reported 
several episodes of locking a week and repeated effusion.  He 
reported further that he experienced moderate flare-ups 2-
3 times a week which lasted for 15-30 minutes.  Physical 
examination showed no evidence of abnormal weight bearing, 
inflammatory arthritis, or joint ankylosis, symmetrical leg 
length, and bilateral flat feet.  Range of motion testing of 
the left ankle showed active dorsiflexion to 15 degrees with 
pain at 10 degrees, passive dorsiflexion to 20 degrees with 
pain at 10 degrees, and additional limitation of motion due 
to pain of 0 to 15 degrees due to pain, and active and 
passive plantar flexion to 45 degrees with pain at 30 degrees 
with no additional limitation of motion on repetitive use.  
X-rays of the left ankle showed no evidence of acute left 
ankle osseous injury, old healed fracture with 2 cortical 
screws in the distal fibula, a small density in the left 
distal tibia which most likely represented a bone island, and 
mild soft tissue swelling of the lateral ankle.  The VA 
examiner noted that, as a supervisor, the Veteran "can 
rest...during flare-ups in his office."  This examiner opined 
that the Veteran's current left ankle disability "could 
significantly limit functional ability during flare-ups or on 
repeated use over a period of time."  The diagnoses included 
status-post left ankle fracture with ORIF and partial 
hardware removal with chronic tendonitis.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for an initial rating greater 
than 20 percent for a left ankle disability.  The Board notes 
initially that the Veteran fractured his left ankle during 
active service and was treated surgically.  The Veteran also 
received regular outpatient physical therapy and 
rehabilitation for his status-post left ankle fracture during 
active service.  In September 2004, the Veteran's left ankle 
range of motion showed plantar flexion to 40 degrees (with 
45 degrees being the maximum) and dorsiflexion to 10 degrees 
(with 20 degrees being the maximum).  See 38 C.F.R. § 4.71a, 
Plate II.  In October 2004, however, objective examination of 
the Veteran's left ankle showed a full range of motion 
without pain.  Although the Veteran did not undergo a 
separation physical examination in March 2005, VA pre-
discharge physical examination on May 16, 2005 showed left 
ankle dorsiflexion limited to 15 degrees with pain and 
plantar flexion limited to 30 degrees with pain.  The 
Veteran's left ankle was not limited additionally by 
weakness, lack of endurance, or incoordination, however.  The 
Veteran's left ankle also had a full range of motion on 
outpatient treatment 10 days later on May 26, 2005.  The 
Veteran reported no complaints in July 2005 after surgical 
pins were removed from his left ankle in June 2005.  At his 
most recent VA examination in November 2008, the Veteran's 
left ankle range of motion showed active dorsiflexion to 
15 degrees with pain at 10 degrees, passive dorsiflexion to 
20 degrees with pain at 10 degrees, and additional limitation 
of motion due to pain of 0 to 15 degrees due to pain, and 
active and passive plantar flexion to 45 degrees with pain at 
30 degrees with no additional limitation of motion on 
repetitive use.  The VA examiner opined that the Veteran's 
current left ankle disability "could significantly limit 
functional ability during flare-ups or on repeated use over a 
period of time" and also diagnosed chronic tendonitis.  It 
appears that the Veteran's November 2008 physical examination 
results showing marked limitation of motion of the left ankle 
are the basis for the 20 percent rating currently assigned 
under DC 5271.  See 38 C.F.R. § 4.71a, DC 5271.  As noted 
above, the Veteran is in receipt of the maximum 20 percent 
rating available under DC 5271 and other potentially 
applicable DC's for evaluating ankle disabilities must be 
considered.  Because there is no medical evidence of 
ankylosis in the Veteran's left ankle (i.e., a 30 percent 
rating under DC 5270), the Board finds that the criteria for 
an initial rating greater than 20 percent for a left ankle 
disability are not met.  See 38 C.F.R. § 4.71a, DC 5270 
(2008).

The evidence of record from the day the Veteran filed this 
claim to the present also supports the conclusion that he is 
not entitled to additional increased compensation for his 
service-connected left ankle disability at any other time 
within the appeal period.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the Veteran as required by 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  At his 
most recent VA examination in November 2008, the Veteran 
reported that he was employed as a supervisor in 
manufacturing.  The VA examiner noted that, as a supervisor, 
the Veteran "can rest . . . during flare-ups in his 
office."  Thus, the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  In this 
regard, the Board finds that there has been no showing by the 
Veteran that his left ankle disability has resulted in marked 
interference with his employment or necessitated frequent 
periods of hospitalization beyond that contemplated by the 
rating schedule.  And the 20 percent rating currently 
assigned to the Veteran's service-connected left ankle 
disability contemplates marked disability.  In the absence of 
such factors, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to an initial rating greater than 20 percent for 
a left ankle disability is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


